DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 07 October 2022 containing remarks and amendments to the claims.
Claims 1-20 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
It is noted that the instant specification provides theoretical discussion of creating “molecular vibrations” by “rotating an organic mixture” to crack hydrocarbons.  However, the instant specification does not provide a credible asserted utility or well-established utility.
Claims 1-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner notes that the claims indicate a genus of “an organic mixture” and further comprising a mixture of “50% by weight of topsoil, about 30% by weight of iron particles, about 10% by weight of water, and about 10% by weight of a hydrocarbon medium having an API of about 9.5°”, but do not indicate any species in the specification.  The specification has only provided a functional description of a genus in paragraphs [0212].  The specification does not provide a representative number of species.  Examiner notes that these hydrocarbon materials are generic, to species obtained by different source locations and excavation methods.  Similarly, selection of the iron particle and topsoil sources would include numerous compositions varying by chemical formula, structure, molecular weight, boiling range, geographical source, excavation method, etc.
See MPEP 2163, II, A, ii: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., Rasmussen, 650 F.2d at 1214, 211 USPQ at 326-27 (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.).
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See alsoTronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), wherein the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application. 
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant specification does not appear to provide specific working examples of hydrocarbon chains being cracked by “molecular vibrations” created by “rotating an organic mixture” having “a Raman spectral”  “wavenumber shift” and an “elevated spectral power density”.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
The breadth of the claims; The claims broadly recite using “molecular vibrations” created by “rotating an organic mixture source organic material” having “a Raman spectral”  “wavenumber shift” and comprising a mixture of “50% by weight topsoil, about 30% by weight of iron particles, and about 10% by weight of water, and about 10% by weight of a hydrocarbon medium having an api of about 9.51 deg” to create and an “elevated spectral power density”.  Examiner notes that in the specification, this is created by providing a state with a negative density sign [0055], but does not provide a specific example of what “an organic mixture” is used (what is the source location and excavation method, boiling range, viscosity, etc) and what specific conditions are used to create the “molecular vibrations”.  The specification includes an example which broadly recites a special medium having an IR resonance of 1029 cm-1 or 1062 cm-1 [0198], but does not indicate what the chemical formula or structure, source location, or excavation method or boiling range of the crude oil is, or the geographical source, or any other information to describe to the person having ordinary skill in the art how to select and use the special source crude oil.  Similarly, selection of the iron particle and topsoil sources would include numerous compositions varying by chemical formula, structure, molecular weight, boiling range, geographical source, excavation method, etc.
The nature of the invention; 
The invention is drawn to producing “molecular vibrations” in a “crude oil” created by “rotating an organic mixture” having “a Raman spectrum wavenumber shift” to create and an “elevated spectral power density”.  
The state of the prior art; 
The prior art discloses methods for cracking hydrocarbons with electron beams, acoustic energy, and mechanical vibrations (see US 2010/0108492 - [001], [0053] and abstract; US 2008/0156701- [0003-0007], [0013-0030]; US 2010/0101978 paragraphs [0007-0008], [0018]).  Wikipidia (Unruh effect) and Phys.org (A quantum simulation of Unruh radiation) both identify Unruh radiation as a theoretical concept, but both references indicate that while Unruh radiation is predicted, it has never actually been observed or practiced.  The prior art does not disclose methods for creating a “molecular vibrations” created by “rotating an organic mixture” having “a Raman spectrum wavenumber shift “ to create and an “elevated spectral power density”.  Examiner further notes that while negative density is a theoretical concept in the art (see Negative energy, Wikipedia), there is not a working understanding as applied in the instant invention to hydrocarbons.  Examiner additionally notes that the prior art teaches using a catalyst to generate electrons and phonons (US 2003/0000570 – see abstract), but does not address creation of a “molecular vibrations” created by “rotating an organic mixture” having “a Raman spectrum wavenumber shift”.
The level of one of ordinary skill; 
The level of ordinary skill in the art would be that of somebody with at least an undergraduate degree in an area such as chemical engineering.
The level of predictability in the art; 
The art of creating “molecular vibrations” 
by “an organic mixture” having “a Raman
spectrum wavenumber shift” to create and an “elevated spectral power density” and thus
crack  hydrocarbons is not predictable, as there does not appear to be working examples
providing how one would select the materials and conditions in such a method in order to
crack hydrocarbons.  Further, the art does not disclose such a process, and thus there is not
predictability.
The amount of direction provided by the inventor
The specification provides a functional description of a genus in paragraphs [0055-0061].  However, the instant specification does not describe how to actually select the source crude oil.  The person having ordinary skill in the art would not be able to select the “organic mixture” having the “IR/Raman spectrum wavenumber shift” and an “elevated spectral power density” without further guidance as to the nature of the “organic mixture”, such as the boiling range, the chemical formula, structure, and the geographical source, or excavation method of the source hydrocarbons, iron particles, and water.  Further, it is not seen where the person having ordinary skill in the art would be able to select the “a Raman spectrum wavenumber shift” and an “elevated spectral power density” without further guidance of what values are suitable to obtain cracking of hydrocarbon feedstocks.  The instant specification describes an example which broadly recites a special medium having an IR resonance of 1029 cm-1 or 1062 cm-1 [0198], but does not indicate what the chemical formula or boiling range of the special crude oil is, or the geographical source, or excavation method, or any other information to describe to the person having ordinary skill in the art how to select and use the special organic source material or source spectral resonance. 
The existence of working examples; and 
The specification does not provide any specific examples of what source hydrocarbon crude oil is used, only a discussion of theory and only a functional description of a genus [0055-0061], [0212].  The instant specification broadly recites a special medium having an IR resonance of 1029 cm-1 or 1062 cm-1 [0198], but does not indicate what the chemical formula or boiling range of the source crude oil, or the geographical source, or excavation method, or any other information to describe to the person having ordinary skill in the art how to select and use the special source crude oil substance or source spectral resonance. While the claim 3 recites “an organic mixture” is a mixture of of “50% by weight topsoil, about 30% by weight of iron particles, and about 10% by weight of water, and about 10% by weight of a hydrocarbon medium having an api of about 9.51 deg”, the specification does not describe how to select each component.  Such materials would behave differently depending on the composition, source, geographical location, structure, excavation method, and other similar factors.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As there does not appear to be any specific examples of how to select the “organic mixture” comprising a mixture of “50% by weight topsoil, about 30% by weight of iron particles, and about 10% by weight of water, and about 10% by weight of a hydrocarbon medium having an api of about 9.51 deg”, the person having ordinary skill in the art would need to perform a large quantity of experimentation, including specific conditions and reactants in order to make or use the invention based on the theory discussed in the disclosure.  Since the person having ordinary skill in the art is not familiar with producing “molecular vibrations” by rotation of “an organic mixture” having a “a Raman spectrum wavenumber shift” and an “elevated spectral power density”, the person having ordinary skill in the art would not know how to select “an organic mixture” without further guidance.  It would require a large quantity of experimentation to determine specific conditions, and specific materials to result in the claimed “molecular vibrations”.  Hydrocarbons having an IR resonance wavenumber shift of about 400 cm-1 to about 4,000 cm-1 is a vast genus and would include numerous compositions varying by chemical formula, structure, molecular weight, boiling range, geographical source, excavation method etc.  Similarly, selection of the iron particle and topsoil sources would include numerous compositions varying by chemical formula, structure, molecular weight, boiling range, geographical source, excavation method, etc.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-20, it is unclear what is meant by “molecular vibrations” and “elevated spectral power density”.   These are not terms in the art of hydrocarbon cracking processes, and have not been defined in the specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the source mixture".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the source organic material”.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 06 October 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The instant specification provides examples in Tables 1, 5, and 7.  Applicant believes the amendments to comply with 35 USC 112 and 101.
In response to Applicant’s arguments, it is not seen where the amendments have overcome the rejections.  It is not seen where Applicant has responded to the specifics of the rejections.  As discussed in the interview 07 October 2022, Examiner has discussed the 35 USC 101 and 112 rejections with QAS Colleen Dunn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikipedia – Unruh effect (of record on IDS) – teaches that “It is currently not clear whether the Unruh effect has actually been observed, since the claimed observations are disputed.  There is also some doubt about whether the Unruh effect implies the existence of Unruh radiation”.  (paragraph 2).
Phys.org – A quantum simulation of Unruh radiation (of record on IDS) – teaches “Despite Unruh’s predictions, no one has yet observed Unruh radiation” (page 2).
US 2013/0048538 – Nuerk teaches cracking hydrocarbons with pressure waves.
US 2015/0136401 – Nuerk teaches cold cracking hydrocarbons with pressure waves.
US 2008/0156701 – Shlyachtin teaches thermal cracking with electromagnetic oscillator.
US 2010/0108492 – Ishmukhametov teaches electron beam treatment to crack hydrocarbons.
US 2003/0000570 – Zuppero teaches a quantum well energizing method and apparatus.
US 2010/0101978 – Gordon teaches cavitational reactor for treating crude oil.
US 2014/0158906 – Rosendorrf teaches equipment for quantum vacuum energy extraction.
US 2008/0236160 – Glotov teaches a continuous flow sonic reactor.
US 2014/0316180 – Fomitchev-Zamilov teaches cracking hydrocarbons with hydrodynamic cavitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771